IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of
                                                     No. 81700-1-I
 YVONNE BAKER,
                                                     DIVISION ONE
                       Appellant,
           and                                       UNPUBLISHED OPINION

 MARK BAKER,

                       Respondent.



       COBURN, J. — Mark and Yvonne Baker, while individually represented by

attorneys, met with a mediator and signed a settlement agreement in a marriage

dissolution proceeding. Yvonne, appearing pro se, 1 appeals from the trial

court’s entry of its final orders. We affirm.

                                        FACTS

       The Bakers were married on January 23, 1996 in China and have two

teenage children, but only one child was a minor at the time of the dissolution.

After 22 years of marriage, Yvonne, a stay-at-home mother, filed for dissolution

of the marriage in King County Superior Court.

       On July 18, 2019, the parties, each represented by an attorney, met with a



       For clarity, we refer to the parties by their first names because they have
       1

the same last name. Mark also appears pro se on appeal.

  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81700-1-I/2


mediator and entered into a CR 2A stipulation and agreement. 2 The agreement

addressed a parenting plan, child support, spousal maintenance, division of

property, and allocation of debts. The agreement stated that “[e]ach party agrees

and stipulates this is a full and complete agreement between the parties and is

enforceable in court.” In addition, the agreement provided that any disputes in

drafting the final documents or other unresolved issues would be submitted to an

arbitrator for binding arbitration. The agreement also included a provision stating

that “both parties acknowledge that this Agreement is just and equitable.”

       Pursuant to the agreement, Mark’s attorney drafted the proposed findings

and conclusions and final orders, and he sent copies to Yvonne’s attorney. On

August 16, 2019, Yvonne’s attorney withdrew as her counsel. After Yvonne

refused to sign the proposed pleadings, Mark requested arbitration to resolve the

drafting disputes. Yvonne also submitted a list of unresolved issues to the

arbitrator.

       The arbitrator considered submissions from the parties and issued a

decision on March 27, 2020. The arbitrator resolved several disputes but

concluded that unresolved issues were to be decided in separate arbitration

decisions. The arbitrator directed the parties to submit responses and replies in

support of the other unresolved issues with the latest deadline of May 29, 2020.

The arbitrator revised the draft proposed orders to conform to the arbitrator’s

decisions. The arbitrator also determined the CR 2A agreement did not require




       2In Washington State a trial court’s authority to compel enforcement of a
settlement agreement is governed by Civil Rule (CR) 2A.
                                         2
No. 81700-1-I/3


drafting issues and other unresolved issues to be decided at the same time or

require other unresolved issues to be decided prior to entry of the final orders.

The arbitrator directed Mark’s attorney to enter the orders as soon as possible.

The arbitrator filed her decision on May 14, 2020.

       On May 21, 2020, Mark filed a motion for entry of final pleadings. In

response, Yvonne filed a motion on June 5, 2020, for a new trial date and to set

aside the CR 2A agreement. The court held a hearing on June 22, 2020, but the

record does not include the transcript from that hearing. However, in the court’s

findings and conclusions entered on June 30, 2020, the court wrote:

       The parties entered into an [sic] CR2A agreement on August 30,
       2019. After the final orders were drafted, Petitioner refused to sign
       the orders. The parties then held an arbitration with the CR2A
       mediator, Cheryl Russell, and she found that the parties are bound
       by the terms of the parties’ CR2A agreement. Before this Court,
       Petitioner again raised the same arguments and a hearing was held
       on June 22, 2020. The Court finds that the terms of the final orders
       are governed by the parties’ CR2A agreement and the arbitration
       findings.

The court also entered the final dissolution decree, child support order, child

support worksheet, and parenting plan. Yvonne appeals.

                                   DISCUSSION

       We review dissolution orders for abuse of discretion. In re Marriage of

Wilson, 165 Wn. App. 333, 339, 267 P.3d 485 (2011). Because Yvonne does not

challenge the trial court’s findings, they are verities on appeal. In re Marriage of

Fiorito, 112 Wn. App. 657, 665, 50 P.3d 298, 303 (2002) (citing State v. Stenson,

132 Wn.2d 668, 697, 940 P.2d 1239 (1997)). This court does not review the trial




                                          3
No. 81700-1-I/4


court's credibility determinations or weigh conflicting evidence. In re Marriage of

Black, 188 Wn.2d 114, 127, 392 P.3d 1041 (2017).

       Procedural rules apply to both litigants who choose to proceed pro se and

those who seek assistance of counsel. In re Marriage of Olson, 69 Wn. App.

621, 626, 850 P.2d 527 (1993) (citing In re Marriage of Wherley, 34 Wn. App.

344, 349, 661, P.2d 155 (1983)). “Appellate courts need not consider arguments

that are unsupported by pertinent authority, references to the record, or

meaningful analysis.” Cook v. Brateng, 158 Wn. App. 777, 794, 262 P.3d 1228,

(2010) (citing Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828

P.2d 549 (1992)); State v. Elliott, 114 Wn.2d 6, 15, 785 P.2d 440 (1990); State v.

Camarillo, 54 Wn. App. 821, 829, 776 P.2d 176 (1989); RAP 10.3(a).

       Yvonne’s failure to follow procedures precludes our ability to review many

of her claims. She rarely cites to the record. While she cites authority, she does

so without providing meaningful analysis beyond conclusory statements.

However, to the extent possible, we consider the merits of her claims.

                              Child Support Deviation

       Yvonne first contends that the trial court erred in granting the motion to

enter final orders because the respondent’s child support obligation in the child

support order deviates from the Washington State child support economic table

without providing valid reasons for the deviation. We disagree.

       When a trial court issues a child support order, it begins by determining

the basic child support obligation from an economic table in the child support

schedule, RCW 26.19.020, based on the parents’ combined monthly net income



                                         4
No. 81700-1-I/5


and the number and age of the children. McCausland v. McCausland, 159

Wn.2d 607, 611, 152 P.3d 1013 (2007).

       According to the child support economic table, a combined monthly net

income greater than $7,600 but less than $7,700 lists the family obligation per

child as $1,231. RCW 26.19.020. The court’s final child support worksheet

calculated the Bakers’ combined monthly net income as $7,646.12. Because the

Bakers had one minor age child, the court determined the basic child support

obligation was $1,231. This calculation was consistent with the child support

economic table. After the court considered the $4,000 in maintenance income

that Yvonne would be receiving, and the health insurance premiums Mark pays

for the child, the court determined the proportional share of the standard

calculation of child support as $734.81 from Yvonne and $496.19 from Mark.

       Under RCW 26.19.075, the court may deviate from the standard

calculation for multiple reasons. RCW 26.19.075(1)(a)-(e). If a party requests a

deviation, “[t]he court shall enter findings that specify reasons for any deviation or

any denial of a party's request.” RCW 26.19.075(3). If reasons exist for

deviation, “the court shall exercise discretion in considering the extent to which

the factors would affect the support obligation.” RCW 26.19.075(4).

       The monthly child support order reflected the same standard calculation

from the child support worksheets. However, the monthly child support payment

amount in the child support order totaled $4,000. The court explained the

deviation: “[t]he parties reached an agreement in mediation of undifferentiated

child support/maintenance of $4,000.00 a month that [Mark] will pay to [Yvonne].”



                                          5
No. 81700-1-I/6


The CR 2A agreement states, “[Mark]’s child support obligation is included in

[Mark]’s monthly payment to [Yvonne]” and that the husband is to pay the wife

monthly maintenance of $4,000. “Agreement of the parties is not by itself

adequate reason for any deviations from the standard calculation.” RCW

26.19.075(5). However, Yvonne fails to articulate what the monthly child support

payment should be or how exactly the court erred.

       Accordingly, we cannot conclude that the trial court abused its discretion.

                                 Imputed Income

       Yvonne next contends that the trial court improperly imputed income to her.

We disagree.

       RCW 26.19.071(6) provides, “A court shall not impute income to a parent

who is gainfully employed on a full-time basis, unless the court finds that the

parent is voluntarily underemployed and finds that the parent is purposely

underemployed to reduce the parent's child support obligation. Income shall not

be imputed for an unemployable parent.”

       Although Yvonne alleges that the court improperly imputed income to her,

the record does not support this. The only income listed for Yvonne was the

$4,000 monthly maintenance that she agreed to receive from Mark. Nothing is

listed on the child support worksheets for imputed income. Thus, there is no

alleged error to review.

                           Outstanding Arbitration Issues

       Yvonne claims that the court erred in entering final orders when the

arbitrator had not yet made final rulings on several major issues, errors and



                                         6
No. 81700-1-I/7


omissions, and the arbitrator was still accepting corrections from Yvonne with a

documentation due date on June 12. Yvonne cites to two documents in the

record, (1) the declaration she filed the same day she filed a motion to set a new

trial date and set aside the CR 2A agreement; and (2) the arbitrator’s decision.

Neither support her claim that the arbitrator was accepting documents from her

until June 12. Based on the record before us, the arbitrator’s decision directed

Yvonne to submit documents prior to June 12 on unresolved issues and also

determined that any unresolved issues were to be decided in a separate

arbitration decision to avoid further delay in entering the final orders.

       Furthermore, the court held a hearing prior to entering final orders, and the

court found that Yvonne raised the same arguments previously submitted to the

arbitrator.

       It is the appellant’s burden to perfect the record on appeal so that we have

all the information and evidence relevant to the issues raised. See RAP 9.2(b);

Bulzomi v. Dep’t of Labor & Indus., 72 Wn. App. 522, 525, 864 P.2d 996 (1994).

“An insufficient record on appeal precludes review of the alleged errors.” Id. “An

appellate court may decline to address a claimed error when faced with a

material omission in the record.” State v. Wade, 138 Wn.2d 460, 465, 979 P.2d

850 (1999).

       Without the report of proceedings from the hearing, we are unable to

determine if there were outstanding arbitration issues that should have precluded

the court from entering final orders.




                                          7
No. 81700-1-I/8


                                Evidentiary Hearing

       Without citing to the record or making any meaningful argument, Yvonne

contends that the trial court erred in enforcing the CR 2A agreement without first

holding an evidentiary hearing on issues of material fact raised by Yvonne. She

also claims “[t]he trial court erred in conducting a hearing in which the opposing

parties were not given equal treatment.”

       It is unclear what hearing Yvonne is referring to or if she is referring to her

motion to set aside the CR 2A agreement. We know from the court’s findings

that it did hold a hearing eight days before entering its final orders, and that

Yvonne raised the same arguments previously submitted to the arbitrator.

However, that is all we know about the hearing. Yvonne failed to sufficiently brief

these claims or provide a complete record for proper review.

                                  Unconscionability

       Beyond claiming that “[t]he Separation Agreement was Unconscionable,”

Yvonne merely cites cases without explaining how they apply to her case or

citing to the record. We decline to consider this claim.

       Affirmed.


WE CONCUR:




                                           8